Citation Nr: 1453722	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-26 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

3. Entitlement to service connection for a heart disorder, to include atrial fibrillation, to include as secondary to presumed herbicide exposure or service-connected PTSD.  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, with combat service in the Republic of Vietnam from June 1969 to March 1970.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, August 2012, and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the August 2013 statement of the case, the RO stated that it reviewed VA treatment records from December 2002 to July 2013.  However, the Board notes that complete pertinent treatment records from this time period are not associated with the claims file.  Moreover, the Veteran specifically stated in a January 2013 statement that he was receiving continuing VA treatment.  He also identified a pertinent 2010 VA treatment record regarding an EKG that is not associated with the claims file.  Such records should be associated with the claims file. 

The Veteran should be afforded a VA psychiatric examination in light of the possibility of outstanding pertinent treatment records to determine the nature, extent, and severity of the Veteran's service-connected PTSD.  The examiner must also determine whether the Veteran has a current diagnosis of a psychiatric disability other than PTSD and if so, whether such disorder is related to service.  

The Veteran should also be afforded a VA examination for his heart condition.  Although the December 2012 VA examination report addressed whether the Veteran's heart condition was related to his service-connected PTSD, the December 2011 examination report did not include a discussion as to whether the Veteran's atrial fibrillation was related to service.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the Veteran should be afforded a VA examination in order to diagnose the Veteran's current heart conditions and to determine whether such heart conditions are related to service, to include his presumed exposure to herbicide.  

Accordingly, the case is REMANDED for the following action:

1.  Gather outstanding pertinent records of VA treatment dated December 2002 to July 2013 from the Lincoln and Omaha VA facilities.  Associate a 2010 EKG from the Omaha VA facility discussed in the January 2013 lay statement.  Associate these records with the claims file or document the unavailability within the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to include treatment records from Dr. B.D. (identified in the June 2012 claim).  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Invite the Veteran to submit from himself and from other individuals who have first-hand knowledge of the extent and severity of his PTSD symptoms and the onset of any heart condition(s) and non-PTSD acquired psychiatric disorder(s).  

4.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  The examiner should perform appropriate tests and report pertinent findings.  

The examiner should determine the nature, extent, and severity of the Veteran's PTSD and comment on his social and occupational impairment due to his PTSD.  

The examiner should also determine whether he has a diagnosis of an acquired psychiatric disorder other than PTSD.  If so, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder other than PTSD had its onset during service, within the initial year after separation from service, or is otherwise related to service.  The examiner should consider the Veteran's assertion that he received psychiatric treatment in 1973 and 1974.    

A thorough explanation for the conclusions reached should be set forth. 

5.  Schedule the Veteran for a VA examination for his heart condition(s).  The claims file must be made available to and reviewed by the examiner.  The examiner should diagnose the heart condition(s) found to be present, to include hypertension and atrial fibrillation.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's heart condition(s) had its onset during service or is otherwise related to service, to include presumed herbicide exposure.  The examiner should also discuss whether the Veteran's hypertension manifested within one year of separation from service.   

A thorough explanation for the conclusions reached should be set forth. 

6.  Then readjudicate the appeal.  If the benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

